IN THE SUPREME COURT OF TEXAS

                                 No. 09-0522

  IN RE  JOHN M. O'QUINN, P.C. D/B/A O'QUINN & LAMINACK; JOHN M. O'QUINN &
   ASSOCIATES, A TEXAS GENERAL PARTNERSHIP; JOHN M. O'QUINN & ASSOCIATES,
    L.L.P. D/B/A O'QUINN & LAMINACK; JOHN M. O'QUINN LAW FIRM, P.L.L.C.;
                   O'QUINN & LAMINACK; AND JOHN M. O'QUINN

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency temporary relief, filed June  26,
2009, is granted.  The order dated June 10, 2009, in Cause No.  12-08-00011-
CV, styled John M. O'Quinn, PC, d/b/a O'Quinn & Laminack, John M. O'Quinn  &
Associates, a Texas General Partnership, John M. O'Quinn & Associates,  LLP,
d/b/a O'Quinn &  Laminack,  John  M.  O'Quinn  Law  Firm,  PLLC,  O'Quinn  &
Laminack and John M. O'Quinn v. Martha  Wood  and  Patricia  Haynes  in  the
Twelfth Court of Appeals, and the district court orders dated  February  29,
2008 and June 22, 2009, in Cause No. 99-219, styled Martha Wood, et  al.  v.
John M. O'Quinn, P.C. d/b/a O'Quinn & Laminack, et al., in the 4th  District
Court of Rusk County, Texas,  are  stayed  pending  further  order  of  this
Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 21, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk